            Case 3:20-cv-00559-EWD           Document 1      08/27/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

SHAWN PIERRON                  * CIVIL ACTION
                               *
VERSUS                         * NO.
                               *
WAL-MART LOUISIANA, LLC. AND   * SECTION
ROBERT DOE UNKNOWN EMPLOYEE of *
WAL-MART LOUISIANA, LLC.       * MAGISTRATE
                               *
** **********************************************

                                    NOTICE OF REMOVAL

TO:    The Honorable Judges
       of the United States District Court
       for the Middle District of Louisiana

       Defendant, Wal-Mart Louisiana, LLC (hereinafter referred to as “Walmart”) files this

Notice of Removal pursuant to 28 U.S.C. §§ 1332 and 1441, and hereby removes this matter

from the Twenty First Judicial District Court for the Parish of Livingston, State of Louisiana, to

the docket of this Honorable Court on the grounds set forth below:

       1.    Plaintiff filed his Petition for Damages on June 10, 2020, against Wal-Mart Louisiana,

LLC and Robert Doe (Unknown Walmart employee “believed to be a resident of the State of

Louisiana”). (See Plaintiff’s Petition for Damages and Request for Notice, attached hereto and

marked for identification as Exhibit “A”).

       2.    Wal-Mart Louisiana, LLC was served through its agent for service of process, CT

Corporation, with a copy of the Citation and Petition on June 24, 2020. (See Citation on

Plaintiff’s Petition for Damages attached hereto and marked for identification as Exhibit “B)

       3.    The suit seeks damages from Walmart for personal injuries and damages allegedly

sustained by the plaintiff as a result of an incident that occurred at the Walmart Store located at
             Case 3:20-cv-00559-EWD               Document 1    08/27/20 Page 2 of 8




904 S. Range Ave., Denham Springs, Louisiana, on or about April 19, 2019.

        4.    Plaintiff’s Petition for Damages is silent as to the amount in controversy.

        5.    Walmart filed its Answer to Petition for Damages, Request for Notice and Jury

Demand in state court by facsimile on July 17, 2020. (See Walmart’s Answer to Petition for

Damages with Jury Demand and Request for Notice, attached hereto in globo and marked for

identification as Exhibit “C”).

        6.    In Paragraph 7 of Plaintiff’s Petition, plaintiff alleges that as a result of his incident

at Walmart he sustained significant injuries; however, neither his actual alleged injuries, nor the

extent of his alleged injuries were listed in the petition.

        7.    In Paragraph 7 of Plaintiff’s Petition, plaintiff alleges typical non-exclusive

elements of damage: physical pain, suffering, and anguish (past, present, and future); mental

fright, shock, fear and anguish (past, present and future); loss of enjoyment of life (past, present,

and future); permanent residual diablity; medical expenses (past, present, and future); and, other

elements of damages developed during discovery and/or demonstrated with particularity at the

trial of this matter

        8.    On July 29, 2020, in response to written discovery served on the plaintiff by

Walmart, plaintiff’s counsel provided Walmart with medical records and invoices from plaintiff’s

healthcare providers. The medical records indicate that following the plaintiff’s incident at

Walmart, and allegedly as a result of the incident, he was initially diagnosed with multiple

injuries, including, a right wrist sprain, lumbar spine sprain, sacroiliac joint sprain, segmental

dysfunction of the lumbar spine and sacral region, lumbar pain, myalgia, shoulder pain, cervical

radiculopathy, pain radiating to the right shoulder, cervicalgia, left ankle sprain, and insomnia.


                                                     2
             Case 3:20-cv-00559-EWD            Document 1       08/27/20 Page 3 of 8




       9.    In May of 2019, plaintiff had an MRI of the cervical spine which identified a disc

herniation at C4-5, and disc bulges at C6-7 and C3-4 levels. Plaintiff also had a lumbar MRI

which identified a disc herniation at L5-S1 with contact on the left S1 nerve root. Following

extensive chiropractic and physical therapy, and as a result of the MRI findings, the plaintiff was

referred to a pain management doctor, who performed two lumbar epidural steroid injections, and

at least one cervical epidural steroid injections. The plaintiff was also referred to an orthopedic

surgeon for further evaluation.

       10.   Plaintiff’s discovery responses identified twelve separate medical providers and

partial medical charges that total $18,775.90 to date, but invoices were only produced for six of

the twelve medical providers. Thus, the medical charges are likely substantially higher.

       11.   Based on the alleged injuries and the medical records and bills produced by plaintiff in

discovery Walmart contends that the amount in controversy exceeds $75,000.

I.     REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
       JURISDICTION PURSUANT TO 28 U.S.C. § 1332.

       12.   28 U.S.C. § 1332 provides federal district courts with concurrent original

jurisdiction in cases “where the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs, and is between - (1) citizens of different States.”

       A.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00.

       13.   The Fifth Circuit has explained that for purposes of establishing removal

jurisdiction, a defendant may demonstrate that the amount in controversy exceeds $75,000.00,

“in either of two ways: (1) by demonstrating that it is ‘facially apparent’ from the petition that the

claim likely exceeds $75,000.00 or (2) ‘by setting forth the facts in controversy-preferably in the


                                                  3
             Case 3:20-cv-00559-EWD          Document 1      08/27/20 Page 4 of 8




removal petition, but sometimes by affidavit-that support a finding of the requisite amount.’”

Grant v. Chevron Phillips Chemical Co., 309 F.3d 864, 868 (5th Cir. 2002) (emphasis in

original) (quoting Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir.1995)).

       14.   Responding to Walmart’s Request for Admissions on August 14, 2020, Plaintiff

denied that his damages did not exceed $50,000.00, but objected to the Request for Admissions

that his damages did not exceed $75,000.00, noting that Plaintiff “continues to treat for his

injuries” and further noting that his medical specials to date total $18,105.90 based on the

incomplete records in his possession. (See Plaintiff’s Responses to Walmart’s Requests for

Admissions, attached hereto as Exhibit E).

       15.   On July 29, 2020 plaintiff produced medical records for treatment received by the

plaintiff for injuries alleged to have been sustained as a result of the Walmart incident, which

likley places the amount in controversy in excess of $75,000.

       16.   Plaintiffs’ Petition for Damages does not offer a binding stipulation that plaintiff

will not seek to enforce any judgment that may be awarded in excess of $75,000.00, as would be

required pursuant to Davis v. State Farm, No. 06-560, slip op. (E.D. La. June 7, 2006).

       17.   While Walmart admits no liability, nor any element of damages, Walmart has met

its burden of showing that the amount in controversy is in excess of SEVENTY-FIVE

THOUSAND AND NO/100 ($75,000.00) DOLLARS, exclusive of interest and costs.

               B.     COMPLETE DIVERSITY


       18.     Defendant, Wal-Mart Louisiana, LLC, is a Delaware limited liability company

with its principal place of business in Bentonville, Arkansas, and its sole member or owner being

Wal-Mart Stores East, LP, a Delaware limited partnership with its principal place of business in
                                                4
             Case 3:20-cv-00559-EWD           Document 1      08/27/20 Page 5 of 8




Bentonville, Arkansas and which is composed of two partners, namely WSE Management, LLC

(GP) and WSE Investment, LLC (LP), both Delaware limited liability companies with their

principal place of business in Bentonville, Arkansas, and the sole member of said two limited

liability companies is Wal-Mart Stores East, Inc., an Arkansas corporation with its principal

place of business in Bentonville, Arkansas. All shares of stock in Wal-Mart Stores East, Inc. are

owned by Wal-Mart Stores, Inc., a Delaware corporation with its principal place of business in

Bentonville, Arkansas, which is a publicly held company.

       19.       Robert Doe (Unknown Walmart employee “believed to be a resident of the State

of Louisiana”) is a fictitious defendant named by the plaintiff in hopes of improperly defeating

diversity in this case, and must be disregarded by the court for purposes of this removal.

       20.       Plaintiff is a resident of and domiciled in the Parish of Livingston, State of

Louisiana.

       21.       Accordingly, there is complete diversity of citizenship between the plaintiff and

the defendant.

       22.       This is a civil action over which the United States District Court for the Middle

District of Louisiana has concurrent original jurisdiction under the provisions of 28 U.S.C. §

1332, et seq., as the amount in controversy, evidenced by plaintiff’s Petition for Damages,

exceeds SEVENTY-FIVE THOUSAND AND NO/100 ($75,000.00) DOLLARS, exclusive of

interest and costs, and complete diversity exists between all adverse parties.

II.    WALMART HAS SATISFIED THE PROCEDURAL REQUIREMENTS FOR
       REMOVAL.

       23.       Wal-Mart Louisiana, LLC. was served with the Petition through its agent for

service of process, CT Corporation Systems, on June 24, 2020.
                                                 5
                 Case 3:20-cv-00559-EWD          Document 1      08/27/20 Page 6 of 8




          24.      Plaintiff’s Petition for Damages is silent as to the value of plaintiff’s damages

and/or the amount in controversy; however, Plaintiff’s medical records, produced on July 29,

2020, document treatment to date, and medical expenses to date likley in in excess of

$75,000.00, which places the amount in controversy in excess of the jurisditictional amount

exclusive of interest and costs.

          25.      This Notice of Removal is being filed within thirty (30) days after first receipt by

Wal-Mart of plaintiff’s medical records on July 29, 2020 and is therefore timely under 28 U.S.C.

§ 1446(b).

          26.      Jurisdiction is founded in the existence of diversity jurisdiction under 28 U.S.C. §

1332, which grants federal courts concurrent original jurisdiction over claims where the matter in

controversy exceeds the sum or value of SEVENTY-FIVE THOUSAND AND NO/100

($75,000.00) DOLLARS, exclusive of interest and costs, and is between citizens of different

States.

          27.      The Twenty-First Judicial District Court for the Parish Livingston, State of

Louisiana, is located within the Middle District of Louisiana pursuant to 28 U.S.C. § 98(a).

Therefore, venue is proper in accordance with 28 U.S.C. § 1441(a) because it is the “district and

division embracing the place where such action is pending.”

           28.     No previous application has been made by Walmart in this case for the relief

requested herein.

           29.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for plaintiff, and a copy is being filed with the Clerk of Court for the Twenty First

Judicial District Court for the Parish of Livingston, State of Louisiana. Pursuant to 28 U.S.C. §


                                                    6
              Case 3:20-cv-00559-EWD           Document 1      08/27/20 Page 7 of 8




1446(a), copies of “all process, pleadings, and orders served upon such defendant or defendants”

are attached hereto as follows:

              a) Plaintiff’s Petition for Damages and Request for Notice, attached hereto and marked
                 for identification as Exhibit “A”;
              b) Citation on Plaintiff’s Petition for Damages attached hereto and marked for
                 identification as Exhibit “B”;
              c) Walmart’s Answer to Petition for Damages with Jury Demand and Request for
                 Notice, attached hereto in globo and marked for identification as Exhibit “C”; and
              d) Signed Jury Order, attached hereto and marked for identification as Exhibit “D”.

        30.      Petitioner, Wal-Mart Louisiana, LLC., desires and is entitled to trial by jury of

all issues herein.

        WHEREFORE, defendant, Wal-Mart Louisiana, LLC hereby removes this action from

the Twenty First Judicial District Court for the Parish of Livingston, State of Louisiana, to the

docket of the United States District Court for the Middle District of Louisiana.


                                               Submitted by,

                                               ___/s/ Isidro René DeRojas _______
                                               SIDNEY J. HARDY, T.A. (Bar No. 1938)
                                               ISIDRO RENÉ DEROJAS (Bar No. 18182)
                                               CHRISTOPHER JAMES-LOMAX (No. 37174)
                                               DENMAN T. MIMS (Bar No. 38840)
                                               McCRANIE, SISTRUNK, ANZELMO,
                                                   HARDY, McDANIEL & WELCH
                                               909 Poydras Street, Suite 1000
                                               New Orleans, LA 70112
                                               Telephone: (504) 831-0946
                                               Facsimile: (800) 977-8810
                                               E-Mail: ird@mcsalaw.com
                                               ATTORNEYS FOR DEFENDANT
                                               Attorneys for Defendant, Wal-Mart Louisiana,
                                               LLC




                                                  7
           Case 3:20-cv-00559-EWD           Document 1      08/27/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been served upon all

counsel of record in this proceeding     by e-mail,     by facsimile,     by hand, and/or       by

United States mail, properly addressed and postage prepaid, on this 27th day of August, 2020.


                                                /s/ Isidro René DeRojas______
                                            ISIDRO RENE DEROJAS




                                               8
